Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 07/05/2022. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 07/05/2022, has been entered. Claims 1-2, 4-6, 8-9, 11-16, and 18-20 have been amended. In response to the amendments, the Claim Objections have been overcome.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Priority
The claim of priority to Provisional US Application 63/010,120 is acknowledged. Accordingly, the pending claims are given an effective priority date of 04/15/2020.

Claim Objections
Claim 4 is objected to because of the following informalities:  “the recommendation service” should read “a recommendation service,” as no such service is introduced previously in claims 1 or 4.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “the recommendation service” should read “a recommendation service,” as no such service is introduced previously in claims 8 or 11.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “the recommendation service” should read “a recommendation service,” as no such service is introduced previously in claims 15 or 18.  Appropriate correction is required.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-7 are directed to a process, claims 8-14 are directed to an article of manufacture, and claims 15-20 are directed to a machine. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 8, and 15 recite at least the following limitations that are believed to recite an abstract idea:
Generating a first beauty characteristic type ("BCT") and causing the first BCT to be displayed the first BCT being one of age and skin type; 
Generating a second BCT and causing the second BCT to be displayed by causing a series of options to be displayed, each of the options being selectable and including a graphical element that presents a color that is representative of a respective skin tone; 
receiving a first beauty characteristic value ("BCV") for the first BCT and a selection of one of the options for the second BCT; 
converting the selection into a second BCV including a text description of a skin tone corresponding to the one of the options of the selection; 
mining product review product data provided by different reviewers and stored in a product library for matches between at least the second BCV and information represented by the product review product data; 
identifying product results from the matches of at least the second BCV with the product review product data, the product results being defined as certain products from the product library including associated product data that matches one or more aspects of at least the second BCV; 
determining confidence scores for the certain products that define the product results according to weighted values of the matches; and 
generating a representation of scored product results based on the confidence scores and causing the representation of scored product results to be displayed.

The above limitations recite the concept of product recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 8, and 15 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A server 
A user interface
A non-transitory, computer-readable medium containing instructions that are executed by a hardware-based processor
A memory storage including a non-transitory, computer-readable medium comprising instructions; and a server including a computing device including a hardware-based processor that executes the instructions
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-7, 9-14, and 16-20 are directed to the abstract idea itself, and even if they constituted additional limitations, they do not amount to an integration according to any one of the considerations above.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A server 
A user interface
A non-transitory, computer-readable medium containing instructions that are executed by a hardware-based processor
A memory storage including a non-transitory, computer-readable medium comprising instructions; and a server including a computing device including a hardware-based processor that executes the instructions
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giacchetti (US 20050144092 A1), hereinafter Giacchetti, in view of Harvey et al (WO 2017115211 A1), hereinafter Harvey.
Regarding claim 1, Giacchetti teaches a method for providing beauty product recommendations, the method comprising: 
generating, with a server, a first beauty characteristic type ("BCT") and causing, with the server, the first BCT to be displayed in a user interface, the first BCT being one of age and skin type (Giacchetti: “server 202 may request and receive preliminary information from the individual (step 404), as illustrated in FIGS. 6A-7K.” [0073] – “The preliminary information may comprise …the individual's name, gender, birthday, age, …information relating to the individual’s skin (e.g., …type.” [0074] – See in particular Figures 6A & 6D.); 
generating, with the server, a second BCT and causing, with the server, the second BCT to be displayed in the user interface by causing a series of options to be displayed, each of the options being selectable and including a graphical element that presents a color that is representative of a respective skin tone (Giacchetti: “Personal information may include information relating to the individual’s skin (e.g., color, tone, type, etc). For example, as shown in FIGS. 6C and 6D, server 202 may ask the individual to indicate her skin color, skin tone, and skin type using color palette 606, Sliding color bar 608, and selectable choices 610, respectively.” [0074] – See in particular Figure 6C. ); 
receiving, with the server, a first beauty characteristic value ("BCV") for the first BCT and a selection of one of the options for the second BCT (Giacchetti: “server 202 may … receive preliminary information from the individual” [0073] – “After server 202 receives the personal information, Server 202 may provide a Summary and a brief analysis of the personal information to the individual via client Station 204 before collecting further preliminary information. For example, Server 202 may specify that the individual has light brown hair, brown eyes, a fresh complexion, a bright complexion, lightly tanning skin, a medium complexion, a phototype of three, as illustrated in FIG. 6F, and/or any other relevant personal information.” [0075] ); 
converting, with the server, the selection into a second BCV including a text description of a skin tone corresponding to the one of the options of the selection (Giacchetti: “Personal information may include information relating to the individual’s skin (e.g., color, tone, type, etc). For example, as shown in FIGS. 6C and 6D, server 202 may ask the individual to indicate her skin color, skin tone, and skin type using color palette 606, Sliding color bar 608, and selectable choices 610, respectively.” [0074] – “After server 202 receives the personal information, Server 202 may provide a Summary and a brief analysis of the personal information … may specify that the individual has … a fresh complexion, a bright complexion, lightly tanning skin, … a phototype of three” [0075] – It is recognized that either the textual description “beige” in Figure 6C, or the textual description in paragraph [0075], e.g. complexion, ‘lightly tanned skin,’ phototype, constitute a text description of the selected skin tone.); 
identifying, with the server, product results from matches of at least the second BCV with product data, the product results being defined as certain products from the product library including associated product data that matches one or more aspects of at least the second BCV (Giacchetti: “the diagnostic engine may request information from the individual …and generate a beauty-related diagnosis according to that information. …the diagnostic engine may prescribe specific actions, services, and/or products that the individual might use to maintain and/or improve her beauty” [0067] – “Server 202 may provide … product recommendations to the individual according to her indicated brand preference. … present a prescription using LANCOME Services and products …matching generic prescription 1302, her personalized prescription 1304, and/ or portions thereof. Optionally, the method may include offering one or more products and/or Services (e.g., the prescribed products and/or Services) for sale, enabling an individual to purchase those products/services, and/or enabling an” [0095] – “generate the beauty profile using at least a portion of the beauty-related diagnosis … store the beauty profile (…profile may comprise one or more of … overall diagnosis, … beauty recommendations, beauty advice, prescriptions… and/or other relevant information.” [0090] – “provide one or more prescriptions including a product, a Service, a care routine, etc. for the individual. Examples of products may include cosmetic goods, Such as treatment products (e.g., anti-wrinkling cream, rejuvenating lotion, etc.),” [0091]); 
generating, with the server, a representation of matching product results and causing the representation of matching product results to be displayed in the user interface (Giacchetti: “as illustrated in FIG. 15, … server 202 may present a prescription using LANCOME services and products ” [0095]),
but does not specifically teach mining, with the server, product review product data provided by different reviewers and stored in a product library for matches between at least the second BCV and information represented by the product review product data; identifying, with the server, product results from the matches of at least the second BCV with the product review product data, the product results being defined as certain products from the product library including associated product data that matches one or more aspects of at least the second BCV; determining, with the server, confidence scores for the certain products that define the product results according to weighted values of the matches; and generating, with the server, a representation of scored product results based on the confidence scores and causing the representation of scored product results to be displayed in the user interface.

However, Harvey teaches a system to provide a user with recommendations of topical skin products (Harvey: Abstract), including the steps of:
mining, with the server, product review product data provided by different reviewers and stored in a product library for matches between at least the second BCV and information represented by the product review product data; and identifying, with the server, product results from the matches of at least the second BCV with the product review product data, the product results being defined as certain products from the product library including associated product data that matches one or more aspects of at least the second BCV (Harvey: “recommendation component 26 generates recommendations based on the user's information by comparing information in reviews from users with similar profiles as the user (e.g., users with a rating history similar to that of the user, user in the same demographic profile of the user, same skin brand preferences, skin type, etc.) and making topical skin product recommendations similar to those liked by the users with the same demographic profile.” P.11, lines 22-27 – “recommend only skin products for which the ratings, from users with the same skin type, are above 4 stars. ” P.10, lines 24-25 – “Sources for user reviews (reviews database 30) may include e-commerce sites (e.g., Amazon, Zappos, etc.), social media sites (e.g., Facebook, Instagram, Twitter, etc.), blogs, online review websites, web pages, …, and/or other sources containing reviews related to the personal care device. … access component 22 is configured to access, one or more databases (e.g., reviews database 30) storing one or more reviews associated with one or more topical skin products 15.” P. 9, lines 18-28); 
determining, with the server, confidence scores for the certain products that define the product results according to weighted values of the matches (Harvey: “topical skin products 15 may be ranked based on the reviews. For example, products with the highest number of positive reviews (about usage with the personal care device) may have a high level of fitness with the personal care device.” – “recommendation component 26 may generate a relative ranking of recommended topical skin products based on their levels of fitness with the personal care device. Analysis of the extracted information may include comparison of the content of the reviews with the user's information, and/or the sensors information. In some embodiments, recommendation component 26 may recommend one or more topical skin products that satisfy different factors. For example, recommend only skin products for which the ratings, from users with the same skin type, are above 4 stars” – “recommendation component 26 may rank or assign a score to possible topical skin products by comparing them with products previously rated or bought by the user. Machine learning techniques such as Bayesian Classifiers, kNN classifiers, cluster analysis, decision trees, and artificial neural networks may be used to estimate the probability that the user will like the recommendation.” -It is recognized that a level of fitness of a product for a user and/or a probability score of a user represent a confidence metric in the recommendation for the user.); and 
generating, with the server, a representation of scored product results based on the confidence scores and causing the representation of scored product results to be displayed in the user interface (Harvey: “FIG.2 is an example diagram 200 showing a user interface indicating a topical skin product and personal care device fitness level 230 based on personal care device input 210, and online review data on topical skin product and personal care device 220.” P.10, lines 25-28 – “FIG. 3 is an example diagram 300 showing a user interface indicating a topical skin product and device fitness level 340 determined as described above based on personal care device input 310, specific topical skin product 320, and online review data on the specific topical skin product and the personal care device 330.”P.13, lines 13-17 – “communication component 28 causes user interface 42 to display information that communicates the recommendations, the extracted reviews, and/or other information.” P.14, lines 15-17 – “Recommendation component 26 may be configured to analyze the information extracted from the reviews along with the collected information on the user to predict user preferences based on his/her similarity to other users, and to generate one or more recommendations indicating the fitness a level of the one or more topical skin products with the personal care device based on the predicted user preferences.” P. 11, lines 3-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Giacchetti would continue to teach identifying, with the server, product results from matches of at least the second BCV with product data, the product results being defined as certain products from the product library including associated product data that matches one or more aspects of at least the second BCV; and generating, with the server, a representation of matching product results and causing the representation of matching product results to be displayed in the user interface, except that now it would also teach mining, with the server, product review product data provided by different reviewers and stored in a product library for matches between at least the second BCV and information represented by the product review product data; identifying, with the server, product results from the matches of at least the second BCV with the product review product data, the product results being defined as certain products from the product library including associated product data that matches one or more aspects of at least the second BCV; determining, with the server, confidence scores for the certain products that define the product results according to weighted values of the matches; and generating, with the server, a representation of scored product results based on the confidence scores and causing the representation of scored product results to be displayed in the user interface, according to the teachings of Harvey. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to recommend products that yield the best results for the user (Harvey: P.10, lines 1-2).

Regarding Claim 2¸ Giacchetti/Harvey teach the method of claim 1, wherein determining the confidence scores includes assigning the weighted values to the matches based on degrees of correspondence between the product review product data and at least the second BCV (Harvey: “Recommendation component 26 may be configured to analyze the information extracted from the reviews along with the collected information on the user to predict user preferences based on his/her similarity to other users, and to generate one or more recommendations indicating the fitness a level of the one or more topical skin products with the personal care device based on the predicted user preferences.” P. 11, lines 3-7 – “recommend only skin products for which the ratings, from users with the same skin type, are above 4 stars” P.10, lines 24-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Giacchetti with Harvey for the reasons identified above with respect to claim 1. 

Regarding Claim 3¸ Giacchetti/Harvey teach the method of claim 2, wherein assigning the weighted values is based on product information categories associated with the matches (Harvey: “extracting, with the one or more hardware processors, from the reviews associated with the personal care device, information indicating the fitness level of the one or more topical skin products with the personal care device” P.2, lines 9-13 – “provide meaningful information regarding 20 the compatibility of topical skin products and personal care device combinations.” P. 4, lines 19-20– It is understood that compatibility with a device is illustrative of the product’s category; e.g. a personal care product compatible with a toothbrush would be categorized as a toothpaste, as in P.12, line 33-P.13, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Giacchetti with Harvey for the reasons identified above with respect to claim 1. 

Regarding Claim 4¸ Giacchetti/Harvey teach the method of claim 1, wherein the product review product data corresponds to products included in the product library, wherein the products included in the product library are determined based on a credential associated with the recommendation service (Harvey: “Sources for user reviews (reviews database 30) may include e-commerce sites (e.g., Amazon, Zappos, etc.), social media sites (e.g., Facebook, Instagram, Twitter, etc.), blogs, online review websites, web pages, …, and/or other sources containing reviews related to the personal care device. … access component 22 is configured to access, one or more databases (e.g., reviews database 30) storing one or more reviews associated with one or more topical skin products 15.” P. 9, lines 18-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Giacchetti with Harvey for the reasons identified above with respect to claim 1. 

Regarding Claim 5¸ Giacchetti/Harvey teach the method of claim 4, wherein the product library is unrestricted and the products included in the product library include products from a plurality of beauty product providers (Harvey: “Sources for user reviews (reviews database 30) may include e-commerce sites (e.g., Amazon, Zappos, etc.), social media sites (e.g., Facebook, Instagram, Twitter, etc.), blogs, online review websites, web pages, …, and/or other sources containing reviews related to the personal care device. … access component 22 is configured to access, one or more databases (e.g., reviews database 30) storing one or more reviews associated with one or more topical skin products 15.” P. 9, lines 18-28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Giacchetti with Harvey for the reasons identified above with respect to claim 1. 

Regarding Claim 6¸ Giacchetti/Harvey teach the method of claim 4, wherein the product library is restricted and the products included in the product library include products from a single beauty product provider associated with the recommendation service (Harvey: “The topical skin products in the recommendation may be from the same brand of from different brands.” P.12, lines 21-22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Giacchetti with Harvey for the reasons identified above with respect to claim 1. 

Regarding Claim 7¸ Giacchetti/Harvey teach the method of claim 6, further comprising receiving, with the server, an application programing interface call from the recommendation service associated with at least the second BCV (Giacchetti: “Server 202 may provide a beauty diagnostic accessible via both a brand-specific website and a website generic to a plurality of differing brands of products and/or services” [0123] – “Server 202 may receive first information via a website … request second information … receive the second information” [0097] – “server 202 transmitting computer-readable instructions to at least a brand-specific website and/or a website generic to differing brands. ” [0126]).

	Regarding Claims 8-14, the limitations of CRM claims 8-14 are closely parallel to method claims 1-7, with the additional limitation of a non-transitory, computer-readable medium containing instructions that are executed by a hardware-based processor (Giacchetti: [0133]), and are rejected on the same basis.

	Regarding Claims 15-20, the limitations of system claims 15-20 are closely parallel to method claims 1-6, with the additional limitation of a memory storage including a non-transitory, computer-readable medium comprising instructions; and a server including a computing device including a hardware-based processor that executes the instructions (Giacchetti: Claim 23), and are rejected on the same basis.


Response to Arguments
	Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §101
	Applicant argues that the claims, as amended, “recite more than mere ‘human activity,’ but instead render the claim statutory and patent eligible.” Specifically, Applicant argues that “the claims are statutory based on the user interface features for displaying a series of options, receiving a selection of one of the options, and converting the selected option into a skin tone beauty characteristic value (BCV) in conjunction with the mining [of] product review product data for matches using the skin tone BCV subject matter and generating a representation of scored product results based on the confidence scores subject matter,” stating that these features improve UI similar to the claim found eligible in Core Wireless. Applicant argues that the claims “include a specific manner of displaying a limited set of information to the user,” with selection options argued above “not [being] available on a generic user interface.”
	Examiner respectfully disagrees. The claims recite steps, as noted in the above rejection, that, except for the recitation of computer-related additional elements, are directed to an abstract idea that falls within Certain Methods of Organizing Human Activity, specifically commercial interactions, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. This includes steps such as the argued “displaying a series of options, receiving a selection of one of the options, and converting the selected option into a…value” and “mining product review product data for matches …and generating a representation of scored product results based on the confidence scores,” which fall within the abstract idea of generating and providing product recommendations, in this case recommendations based on a customer’s skin tone. Rather than improving UI technology as in Core Wireless, the pending claims merely automate a manual recommendation process using a generic computer, by stating that the abstract steps are performed via a UI. [MPEP 2106.05(a)]. Merely specifying that the abstract idea relates to activities that are executed in a computer environment  does not provide meaningful limits on the claim [MPEP 2106.05(h)], and any alleged improvement to performance is at best use of computer & UI technology “as an obvious mechanism for permitting a solution to be achieved more quickly” [MPEP 2106.05(b)]. The ability to present skin tone/color options to a user, receive a selection of one, analyze reviews from users of similar skin tone, and present recommendations to the user with an indication of confidence therein is a commonplace business method in the field of product recommendations, with the claims not amounting to an improvement in UI technology as alleged, but rather a “commonplace business method being applied on a general purpose computer” [MPEP 2106.05(a)].

Claim Rejection – 35 USC §103
Applicant argues that the claims, as amended, are not taught by the previous combination of references, specifically referencing the limitations of “mining .. .product review product data... for matches between at least the second BCV and information represented by the product review product data” and “identifying . . . product results from the matches . .. the product results being defined as certain products from the product library”.
Examiner partially disagrees. While Rose, in view of Giacchetti, is not being relied upon to teach the limitations of the pending claims, Giacchetti is relied upon in the above rejection to teach the independent claims, except for the steps of mining, with the server, product review product data provided by different reviewers and stored in a product library for matches between at least the second BCV and information represented by the product review product data; identifying, with the server, product results from the matches of at least the second BCV with the product review product data, the product results being defined as certain products from the product library including associated product data that matches one or more aspects of at least the second BCV; determining, with the server, confidence scores for the certain products that define the product results according to weighted values of the matches; and generating, with the server, a representation of scored product results based on the confidence scores and causing the representation of scored product results to be displayed in the user interface, for which newly cited reference Harvey is relied upon. In particular, While Giacchetti is relied upon to teach identifying, with the server, product results from matches of at least the second BCV with product data, the product results being defined as certain products from the product library including associated product data that matches one or more aspects of at least the second BCV, Harvey is relied upon to teach the specifically argued steps of “mining .. .product review product data... for matches between at least the second BCV and information represented by the product review product data” and “identifying . . . product results from the matches . .. the product results being defined as certain products from the product library.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwabuchi et al (NPL -see attached) teaches a recommender system for cosmetic products that uses product reviews from users with similar attributes, including skin attributes, to determine relevant products.
Treiser (US 20130297543 A1) teaches a system for making recommendations based on product reviews of users with similar profile attributes to the requesting user.
Flores et al (US 20150356640 A1) teaches a system for making recommendations of products based on retrieved reviews from review authors with a similar profile to the user.
Yeon (KR 20160121867 A) teaches personalized cosmetic recommendations based on users with a same skin type and the providing of reviews from the same.
Ilies et al (WO 2017181293 A1) teaches product recommendation systems that provide reviews from users with similar skin tones to the requesting user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684 
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625